      Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA               SUPERSEDING
                                       INDICTMENT
              v.
                                       Case No. 3:20-cr-00042
BAQUAN SLEDGE, a/k/a RELL,
a/k/a TJ, a/k/a MATTHEW PIERCE;        Violations: 18 U.S.C. §§ 922(g)(1),
DARIUS SLEDGE, a/k/a ACE,              924(a)(2), 924(c)(1)(A), 924(d), 1956(h),
a/k/a MAN MAN, a/k/a FRANK,            and 2; 21 U.S.C. §§ 841(a)(1),
a/k/a FRANK LOVE, a/k/a GARY,          841(b)(1)(C), 846, 848(a), 848(c), 853, and
a/k/a BILL; DONDIAGO JONES,            856; and 28 U.S.C. 2461(c)
a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
DERRICK WALKER II,
a/k/a COUNTRY, a/k/a KUNT;
TERRENCE JOHNSON, a/k/a T, a/k/a
TERRANCE PRESS JOHNSON JR.;
DEANTE EDWARDS, a/k/a TAY;
ANTHONY WADE, a/k/a BLUE;
LILLIAN LEE, a/k/a CHASITIY
SMITH, a/k/a LET LET, a/k/a LELE;
TWON STEPFONE BOYD,
a/k/a YO BOY, a/k/a D;
IRA MAE SNELL;
GRAYSON DYE;
MARTINA WHITETAIL, a/k/a TINA
WHITETAIL;
ROBERT TOUCHE;
CALVIN DUBOIS;
EDWARD DUBOIS, a/k/a BABY D;
CHANTEL LONGIE;
KERRY MORIN;
KASONDRA GRANT, a/k/a KASSIE;
CONSTANCE AIKEN;
SHANAE DUBOIS;
FAITH LIDDELL;
CHERYL LILLEY;
FARRON MICHELLE DELONG;
JOHNNA GOODIRON;
SHANEL MUDGETT; and
CARLEEN COUNTS
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 2 of 30




                                     COUNT ONE

           Conspiracy to Distribute and Possess with Intent to Distribute
                             A Controlled Substance

The Grand Jury Charges:

      From in or about 2015 and continuing through the date of this Superseding

Indictment, in the District of North Dakota, and elsewhere,

     BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;
DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                         a/k/a GARY, a/k/a BILL;
         DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
           DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
   TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                     DEANTE EDWARDS, a/k/a TAY;
                     ANTHONY WADE, a/k/a BLUE;
     LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;
                TWON STEPFONE BOYD, a/k/a YO BOY;
                            IRA MAE SNELL;
                             GRAYSON DYE,
            MARTINA WHITETAIL, a/k/a TINA WHITETAIL;
                           ROBERT TOUCHE;
                            CALVIN DUBOIS;
                    EDWARD DUBOIS, a/k/a BABY D;
                           CHANTEL LONGIE;
                             KERRY MORIN;
                   KASONDRA GRANT, a/k/a KASSIE;
                          CONSTANCE AIKEN;
                           SHANAE DUBOIS;
                            FAITH LIDDELL;
                            CHERYL LILLEY;
                     FARRON MICHELLE DELONG;
                         JOHNNA GOODIRON;
                        SHANEL MUDGETT; and
                           CARLEEN COUNTS

knowingly and intentionally combined, conspired, confederated, and agreed together and

with others, both known and unknown to the grand jury, to distribute and possess with


                                            2
        Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 3 of 30




intent to distribute a mixture and substance containing a detectable amount of oxycodone,

a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C), and Title 18, United States Code, Section 2.

                                        Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.     It was a part of said conspiracy that the defendants and others would and

did distribute and possess with intent to distribute a mixture and substance containing a

detectable amount of oxycodone, a Schedule II controlled substance, in or near the Turtle

Mountain Indian Reservation, Spirit Lake Indian Reservation, and Fort Berthold Indian

Reservation, North Dakota, and elsewhere, including but not limited to the following:

              a. On or about January 24, 2017, BAQUAN SLEDGE, a/k/a RELL, a/k/a

                 TJ, a/k/a MATTHEW PIERCE, individually, and by aiding and

                 abetting, distributed approximately five pills containing a detectable

                 amount of oxycodone in Ward County, North Dakota;

              b. On or about July 26, 2019, DERRICK WALKER II, a/k/a COUNTRY,

                 a/k/a KUNT, and KASONDRA GRANT, a/k/a KASSIE, individually,

                 and by aiding and abetting, distributed approximately 30 pills

                 containing a detectable amount of oxycodone in Rolette County, North

                 Dakota;

              c. On or about August 21, 2019, DARIUS SLEDGE, a/k/a ACE, a/k/a

                 MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a

                                             3
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 4 of 30




                 BILL, possessed with intent to distribute approximately 30 pills

                 containing a detectable amount of oxycodone on or near the Turtle

                 Mountain Indian Reservation in Rolette County, North Dakota;

             d. On or about October 18, 2019, TERRENCE JOHNSON, a/k/a T, a/k/a

                 TERRANCE PRESS JOHNSON JR.; DEANTE EDWARDS, a/k/a

                 TAY; ANTHONY WADE, a/k/a BLUE; CALVIN DUBOIS;

                 EDWARD DUBOIS, a/k/a BABY D; and CHANTEL LONGIE,

                 individually, and by aiding and abetting, possessed with intent to

                 distribute approximately 230 pills containing a detectable amount of

                 oxycodone on or near the Turtle Mountain Indian Reservation in Rolette

                 County, North Dakota;

             e. On or about November 3, 2019, DERRICK WALKER II, a/k/a

                 COUNTRY, a/k/a KUNT; and IRA MAE SNELL, individually, and by

                 aiding and abetting, possessed with intent to distribute approximately 43

                 pills containing a detectable amount of oxycodone on or near the Spirit

                 Lake Indian Reservation in Benson County, North Dakota;

      2.     It was further a part of said conspiracy that certain conspirators sought and

located users of oxycodone to purchase controlled substances from other conspirators;

      3.     It was further a part of said conspiracy that certain conspirators sought and

located sub-distributors of oxycodone for other conspirators;




                                            4
        Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 5 of 30




       4.     It was further a part of said conspiracy that one or more conspirators

possessed firearms to protect their supply of controlled substances and their drug

trafficking activity in North Dakota and elsewhere;

              a. On or about June 19, 2019, DERRICK WALKER II, a/k/a COUNTRY,

                 a/k/a KUNT, possessed one Diamondback Firearm, Model DB15PCB7,

                 AR-15 Semi-Automatic pistol, Serial Number DB1918287, and one

                 Glock USA, Model 43, 9mm pistol, Serial Number ADFE986, on or

                 near the Fort Berthold Indian Reservation in McKenzie County, North

                 Dakota;

              b. On or about August 8, 2019, TERRENCE JOHNSON, a/k/a T, a/k/a

                 TERRANCE PRESS JOHNSON JR., possessed one Ruger, Model P90,

                 .45 caliber pistol, Serial Number 660-29995, on or near the Turtle

                 Mountain Indian Reservation in Rolette County, North Dakota;

              c. On or about October 18, 2019, TERRENCE JOHNSON, a/k/a T, a/k/a

                 TERRANCE PRESS JOHNSON JR., possessed one Sig Sauer, Model

                 P365, 9mm caliber pistol, Serial Number 66A021442, and one

                 Mossberg, Model 500C, 20 gauge shotgun with pistol grip, Serial

                 Number L219959, on or near the Turtle Mountain Indian Reservation in

                 Rolette County, North Dakota;

              d. On or about October 18, 2019, ANTHONY WADE, a/k/a BLUE,

                 possessed one Smith & Wesson, Model M&P Bodyguard, 380 caliber



                                             5
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 6 of 30




                 pistol, Serial Number KBP3731, on or near the Turtle Mountain Indian

                 Reservation in Rolette County, North Dakota;

             e. On or about November 5, 2019, DONDIAGO JONES, a/k/a AGO, a/k/a

                 DONDI, a/k/a FRANK, possessed one Savage Arms, Model Mark II,

                 .22 caliber rifle, Serial Number 2112032, on or near the Turtle

                 Mountain Indian Reservation in Bottineau County, North Dakota;

      5.     It was further a part of said conspiracy that one or more conspirators

received money wire transfers that were proceeds of oxycodone sales;

      6.     It was further a part of said conspiracy that one or more conspirators sent

money wire transfers that were proceeds of oxycodone sales;

      7.     It was further a part of said conspiracy that one or more conspirators

traveled between the states of Michigan and North Dakota, and elsewhere, to obtain,

transport, and distribute oxycodone;

      8.     It was further a part of said conspiracy that one or more conspirators

acquired automobiles, including rental cars, to transport and distribute oxycodone in

North Dakota, and elsewhere;

      9.     It was further a part of said conspiracy that one or more conspirators rented

and occupied apartments and hotel rooms in North Dakota, and elsewhere, from which to

store, possess, and distribute oxycodone;

      10.    It was further a part of said conspiracy that DARIUS SLEDGE, a/k/a ACE,

a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a BILL;

DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK; DERRICK WALKER

                                            6
        Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 7 of 30




II, a/k/a COUNTRY, a/k/a KUNT; TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE

PRESS JOHNSON JR.; DEANTE EDWARDS, a/k/a TAY; ANTHONY WADE, a/k/a

BLUE; LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE; TWON

STEPFONE BOYD, a/k/a YO BOY, a/k/a D; CALVIN DUBOIS; KERRY MORIN;

CONSTANCE AIKEN, FAITH LIDDELL, SHANEL MUDGETT, CARLEEN

COUNTS and others, did occupy houses on or near the Turtle Mountain Indian

Reservation in North Dakota, and elsewhere, from which to store, possess, and distribute

oxycodone, a Schedule II controlled substance;

       11.    It was further a part of said conspiracy that BAQUAN SLEDGE, a/k/a

RELL, a/k/a TJ, a/k/a MATTHEW PIERCE; DONDIAGO JONES, a/k/a AGO, a/k/a

DONDI, a/k/a FRANK; DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT; IRA

MAE SNELL; GRAYSON DYE; MARTINA WHITETAIL, a/k/a TINA WHITETAIL;

ROBERT TOUCHE, and others, did occupy houses on or near the Spirit Lake Indian

Reservation in North Dakota, and elsewhere, from which to store, possess, and distribute

oxycodone, a Schedule II controlled substance;

       12.    It was further a part of said conspiracy that one or more conspirators

collected money from other persons to purchase pills containing oxycodone;

       13.    It was further a part of said conspiracy that one or more conspirators would

and did attempt to conceal their activities;

       14.    It was further a part of said conspiracy that one or more conspirators would

and did use United States currency in their drug transactions; and



                                               7
        Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 8 of 30




       15.    It was further a part of said conspiracy that one or more conspirators would

and did use telecommunication facilities, including cellular telephones, to facilitate the

distribution of oxycodone;

       In violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).




                                              8
        Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 9 of 30




                                      COUNT TWO

                             Money Laundering Conspiracy

The Grand Jury Further Charges:

       From in or about 2015 and continuing through the date of this Superseding

Indictment, in the District of North Dakota, and elsewhere,

     BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;
DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                         a/k/a GARY, a/k/a BILL;
         DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
           DERRICK WALKER II a/k/a COUNTRY a/k/a KUNT,
   TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                     ANTHONY WADE, a/k/a BLUE;
     LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;
                    EDWARD DUBOIS, a/k/a BABY D;
                          and SHANAE DUBOIS

did knowingly combine, conspire, and agree with one or more persons, both known and

unknown to the Grand Jury, to commit offenses against the United States, in violation of

Title 18, United States Code, Section 1956(h), to wit: to knowingly conduct and attempt

to conduct a financial transaction affecting interstate commerce, which involved the

proceeds of a specified unlawful activity, that is, knowingly and intentionally distributing

controlled substances: (a) with intent to promote the carrying on of the specified unlawful

activity; and (b) knowing that the transaction is designed in whole or in part to conceal

and disguise the nature, the location, the source, the ownership, and the control of the

proceeds of specified unlawful activity, in violation of Title 18, United States Code,

Sections 1956(a)(1)(A)(i) and 1956(a)(1)(B)(i);




                                             9
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 10 of 30




                                MANNER AND MEANS

       The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

       1.     BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;

DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,

a/k/a GARY, a/k/a BILL; DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a

FRANK; DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT; TERRENCE

JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.; ANTHONY WADE,

a/k/a BLUE; LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;

EDWARD DUBOIS, a/k/a BABY D; SHANAE DUBOIS, and co-conspirators, acquired

oxycodone, a Schedule II controlled substance, outside of the District of North Dakota

for distribution. The oxycodone was thereafter transported through, and distributed in,

the District of North Dakota, and elsewhere, during the time frame of the conspiracy;

       2.     Members of the controlled substance distribution conspiracy organization

would sell oxycodone, and currency would be collected and transferred from one person

to another to continue the ongoing illegal activity; and

       3.     During the course of this conspiracy, persons both known and unknown to

the Grand Jury, utilized money transfer services, such as Walmart-to-Walmart (RFI

Financial) and MoneyGram money services, to wire and transfer proceeds of the illegal

drug sales from North Dakota to Michigan, and elsewhere, with intent to disguise and

conceal the nature, the location, the source, the ownership, and the control of the



                                             10
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 11 of 30




proceeds of the drug trafficking activity, and to promote and continue the distribution

activity;

       All in violation of Title 18, United States Code, Section 1956(h).




                                            11
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 12 of 30




                                     COUNT THREE

                    Possession with Intent to Distribute Oxycodone

The Grand Jury Further Charges:

       On or about January 24, 2017, in the District of North Dakota,

        BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE,

individually, and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute approximately five pills of a mixture and substance containing a

detectable amount of oxycodone, a Schedule II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                            12
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 13 of 30




                                     COUNT FOUR

                          Maintaining a Drug-Involved Premise

The Grand Jury Further Charges:

       From in or about 2018 and continuing through the date of this Superseding

Indictment, in the District of North Dakota, and elsewhere,

DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                          a/k/a GARY, a/k/a BILL;
         DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
           DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
    TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                     DEANTE EDWARDS, a/k/a TAY;
                      ANTHONY WADE, a/k/a BLUE;
      LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;
                           and CALVIN DUBOIS

knowingly opened, leased, rented, used, and maintained any place, whether permanently

or temporarily, specifically, a residence on or near the Turtle Mountain Indian

Reservation in North Dakota, for the purpose of distributing and using oxycodone, a

Schedule II controlled substance;

       In violation of Title 21, United States Code, Section 856, and Title 18, United

States Code, Section 2.




                                            13
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 14 of 30




                                     COUNT FIVE

                     Possession of Firearms by a Convicted Felon

The Grand Jury Further Charges:

      In or about June 2019, in the District of North Dakota,

               DERRICK WALKER, II a/k/a COUNTRY, a/k/a KUNT,

knowing that he had previously been convicted in any court of the following crime

punishable by imprisonment for a term exceeding one year, that is:

   x Criminal Mischief, a Class C Felony, on or about February 7, 2019, in Montrail

      County, North Central Judicial District, North Dakota, Case Number 31-2019-CR-

      00028,

did knowingly possess in and affecting commerce a firearm, that is:

   x One Diamondback Firearm, Model DB15PCB7, AR-15 Semi-Automatic pistol,

      Serial Number DB1918287; and

   x One Glock USA, Model 43, 9mm pistol, Serial Number ADFE986;

   In violation of Title 18, United States Code, Sections 922(g)(1), and 924(a)(2).




                                           14
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 15 of 30




                                      COUNT SIX

                               Distribution of Oxycodone

The Grand Jury Further Charges:

      In or about July 2019, in the District of North Dakota,

                DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
                     and KASONDRA GRANT, a/k/a KASSIE,

individually, and by aiding and abetting, knowingly and intentionally distributed

approximately 30 pills of a mixture and substance containing a detectable amount of

oxycodone, a Schedule II controlled substance;

      In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                           15
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 16 of 30




                                    COUNT SEVEN

                    Possession with Intent to Distribute Oxycodone

The Grand Jury Further Charges:

       In or about August 2019, in the District of North Dakota,

DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                         a/k/a GARY, a/k/a BILL,

individually, and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute approximately 30 pills of a mixture and substance containing a

detectable amount of oxycodone, a Schedule II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                            16
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 17 of 30




                                     COUNT EIGHT

                          Maintaining a Drug-Involved Premise

The Grand Jury Further Charges:

       From in or about August 2019 and continuing through the date of this Superseding

Indictment, in the District of North Dakota, and elsewhere,

        BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;
          DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
            DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
                         and IRA MAE SNELL,

knowingly opened, leased, rented, used, and maintained any place, whether permanently

or temporarily, specifically, a residence on or near the Spirit Lake Indian Reservation in

North Dakota, for the purpose of distributing and using oxycodone, a Schedule II

controlled substance;

       In violation of Title 21, United States Code, Section 856, and Title 18, United

States Code, Section 2.




                                            17
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 18 of 30




                                     COUNT NINE

                    Possession with Intent to Distribute Oxycodone

The Grand Jury Further Charges:

       In or about October 2019, in the District of North Dakota,

      TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                    DEANTE EDWARDS, a/k/a TAY;
                    ANTHONY WADE, a/k/a BLUE;
                           CALVIN DUBOIS;
                   EDWARD DUBOIS, a/k/a BABY D;
                       and CHANTEL LONGIE,

individually, and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute approximately 230 pills of a mixture and substance containing a

detectable amount of oxycodone, a Schedule II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                            18
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 19 of 30




                                      COUNT TEN

         Possession of Firearms in Furtherance of a Drug Trafficking Crime

The Grand Jury Further Charges:

       In or about October 2019, in the District of North Dakota,

      TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.,

knowingly possessed firearms, namely:

       x One Sig Sauer, Model P365, 9mm caliber pistol, Serial Number 66A021442;

         and

       x One Mossberg, Model 500C, 20 gauge shotgun with pistol grip, Serial Number

         L219959;

in furtherance of a drug trafficking crime for which they may be prosecuted in a court of

the United States, to wit: Conspiracy to Distribute and Possess with Intent to Distribute a

Controlled Substances, as set forth in Count One of this Superseding Indictment, and

Possession with Intent to Distribute Oxycodone, as set forth in Count Nine of this

Superseding Indictment;

       In violation of Title 18, United States Code, Sections 924(c)(1)(A) and 2.




                                            19
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 20 of 30




                                   COUNT ELEVEN

                     Possession of Firearms by a Convicted Felon

The Grand Jury Further Charges:

      In or about October 2019, in the District of North Dakota,

        TERRENCE JOHNSON, a/k/a T, TERRANCE PRESS JOHNSON JR.,

knowing that he had previously been convicted in any court of the following crime

punishable by imprisonment for a term exceeding one year, that is:

      x Trafficking in a Controlled Substance in the First Degree, in violation of Ky.

          Rev. Stat. § 218A.1412, a Class C felony, in Boone Circuit Court,

          Commonwealth of Kentucky, case number 15-CR-341, judgment entered on or

          about August 24, 2015,

did knowingly possess in and affecting commerce a firearm, that is:

      x One Sig Sauer, Model P365, 9mm caliber pistol, Serial Number 66A021442;

          and

      x One Mossberg, Model 500C, 20 gauge shotgun with pistol grip, Serial Number

          L219959;

      In violation of Title 18, United States Code, Sections 922(g)(1), and 924(a)(2).




                                           20
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 21 of 30




                                   COUNT TWELVE

        Possession of a Firearm in Furtherance of a Drug Trafficking Crime

The Grand Jury Further Charges:

       In or about October 2019, in the District of North Dakota,

                            ANTHONY WADE, a/k/a BLUE,

knowingly possessed a firearm, namely:

   x One Smith & Wesson, Model M&P Bodyguard, 380 caliber pistol, Serial Number

       KBP3731;

in furtherance of a drug trafficking crime for which they may be prosecuted in a court of

the United States, to wit: Conspiracy to Distribute and Possess with Intent to Distribute a

Controlled Substances, as set forth in Count One of this Superseding Indictment, and

Possession with Intent to Distribute Oxycodone, as set forth in Count Nine of this

Superseding Indictment;

       In violation of Title 18, United States Code, Sections 924(c)(1)(A) and 2.




                                            21
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 22 of 30




                                  COUNT THIRTEEN

                    Possession with Intent to Distribute Oxycodone

The Grand Jury Further Charges:

       In or about November 2019, in the District of North Dakota,

                DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
                           and IRA MAE SNELL,

individually, and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute approximately 43 pills of a mixture and substance containing a

detectable amount of oxycodone, a Schedule II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                            22
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 23 of 30




                                    COUNT FOURTEEN

                             Continuing Criminal Enterprise

The Grand Jury Further Charges:

       From in or about 2015 to the present, in the District of North Dakota, Michigan,

and elsewhere,

             BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE,

did knowingly and intentionally engage in a Continuing Criminal Enterprise in that he

violated Title 21, United States Code, Sections 812, 813, 841(a)(1), and 846, including,

but not limited to, the violations alleged in Count One of this Superseding Indictment,

which are incorporated herein by reference. The above-described violations were, and

are, part of a continuing series of violations.

       These continuing series of violations were undertaken by BAQUAN SLEDGE,

a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE, in concert with at least five other

persons with respect to whom BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a

MATTHEW PIERCE, occupied a position of organizer, supervisor, and manager

including, but not limited to: (1) DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a

FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a BILL; (2) DONDIAGO JONES,

a/k/a AGO, a/k/a DONDI, a/k/a FRANK; (3) DERRICK WALKER II,

a/k/a COUNTRY, a/k/a KUNT; (4) LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET

LET, a/k/a LELE; and (5) IRA MAE SNELL.

       From this continuing series of violations, BAQUAN SLEDGE, a/k/a RELL,

a/k/a TJ, a/k/a MATTHEW PIERCE, obtained a substantial income.

                                              23
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 24 of 30




       The United States specifically alleges that BAQUAN SLEDGE, a/k/a RELL,

a/k/a TJ, a/k/a MATTHEW PIERCE, was the principal administrator, organizer, and

leader of the enterprise;

       In violation of Title 21, United States Code, Sections 848(a) and 848(c).




                                            24
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 25 of 30




                                     COUNT FIFTEEN

                             Continuing Criminal Enterprise

The Grand Jury Further Charges:

       From in or about 2015 to the present, in the District of North Dakota, Michigan,

and elsewhere,

                 DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK,
                       a/k/a FRANK LOVE, a/k/a GARY, a/k/a BILL,

did knowingly and intentionally engage in a Continuing Criminal Enterprise in that he

violated Title 21, United States Code, Sections 812, 813, 841(a)(1), and 846, including,

but not limited to, the violations alleged in Count One of this Superseding Indictment,

which are incorporated herein by reference. The above-described violations were, and

are, part of a continuing series of violations.

       These continuing series of violations were undertaken by DARIUS SLEDGE,

a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a

BILL, in concert with at least five other persons with respect to whom DARIUS

SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a

GARY, a/k/a BILL, occupied a position of organizer, supervisor, and manager including,

but not limited to: (1) KEVON SAVAGE a/k/a NICK; (2) CHRISTIAN WOLF; (3)

CHRIS WOUNDED FACE; (4) STACEY WOUNDED FACE; (5) DARRYL GRADY;

and (6) KERRY MORIN.

       From this continuing series of violations, DARIUS SLEDGE, a/k/a ACE, a/k/a

MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a BILL, obtained a


                                              25
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 26 of 30




substantial income.

       The United States specifically alleges that DARIUS SLEDGE, a/k/a ACE, a/k/a

MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE, a/k/a GARY, a/k/a BILL, was the

principal administrator, organizer, and leader of the enterprise;

       In violation of Title 21, United States Code, Sections 848(a) and 848(c).




                                             26
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 27 of 30




                          FORFEITURE ALLEGATION - ONE

The Grand Jury Further Finds Probable Cause That:

       As a result of committing one or more of the controlled substance offenses alleged

in this Superseding Indictment, defendants:

     BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;
DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                         a/k/a GARY, a/k/a BILL;
         DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
           DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
   TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                     DEANTE EDWARDS, a/k/a TAY;
                     ANTHONY WADE, a/k/a BLUE;
     LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;
                TWON STEPFONE BOYD, a/k/a YO BOY;
                            IRA MAE SNELL;
                             GRAYSON DYE,
            MARTINA WHITETAIL, a/k/a TINA WHITETAIL;
                           ROBERT TOUCHE;
                            CALVIN DUBOIS;
                    EDWARD DUBOIS, a/k/a BABY D;
                           CHANTEL LONGIE;
                             KERRY MORIN;
                   KASONDRA GRANT, a/k/a KASSIE;
                        CONSTANCE AIKEN; and
                            SHANAE DUBOIS

shall forfeit to the United States pursuant to Title 21, United States Code, Section 853,

any and all property constituting or derived from any proceeds the defendants obtained

directly or indirectly as a result of the violations and any and all property used or

intended to be used in any manner or part to commit or to facilitate the commission of the

violations alleged in this Superseding Indictment, including, but not limited to, the

following: A sum of money equal to $21,781.00 in United States currency, representing



                                              27
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 28 of 30




the amount of proceeds obtained as a result of the offenses alleged in this Superseding

Indictment.

       Further, the United States will seek a money judgment for the total amount of

proceeds. If any of the above-described forfeitable property, as a result of any act or

omission of the defendants:

       (a)    cannot be located upon the exercise of due diligence;

       (b)    has been transferred to, sold to, or deposited with a third person;

       (c)    has been placed beyond the jurisdiction of the Court;

       (d)    has been substantially diminished in value; or

       (e)    has been commingled with other property which cannot be subdivided

              without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of defendants,

     BAQUAN SLEDGE, a/k/a RELL, a/k/a TJ, a/k/a MATTHEW PIERCE;
DARIUS SLEDGE, a/k/a ACE, a/k/a MAN MAN, a/k/a FRANK, a/k/a FRANK LOVE,
                         a/k/a GARY, a/k/a BILL;
         DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
           DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
   TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                     DEANTE EDWARDS, a/k/a TAY;
                     ANTHONY WADE, a/k/a BLUE;
     LILLIAN LEE, a/k/a CHASITIY SMITH, a/k/a LET LET, a/k/a LELE;
                TWON STEPFONE BOYD, a/k/a YO BOY;
                            IRA MAE SNELL;
                             GRAYSON DYE,
            MARTINA WHITETAIL, a/k/a TINA WHITETAIL;
                           ROBERT TOUCHE;
                            CALVIN DUBOIS;
                    EDWARD DUBOIS, a/k/a BABY D;
                           CHANTEL LONGIE;

                                             28
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 29 of 30




                                KERRY MORIN;
                          KASONDRA GRANT, a/k/a KASSIE;
                             CONSTANCE AIKEN; and
                               SHANAE DUBOIS,

up to the value of the above-listed forfeitable property;

       In violation of Title 21, United States Code, Section 853.




                                             29
       Case 3:20-cr-00042-DLH Document 365 Filed 08/19/20 Page 30 of 30




                          FORFEITURE ALLEGATION - TWO

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of the offenses alleged in this Superseding Indictment,

          DONDIAGO JONES, a/k/a AGO, a/k/a DONDI, a/k/a FRANK;
            DERRICK WALKER II, a/k/a COUNTRY, a/k/a KUNT;
      TERRENCE JOHNSON, a/k/a T, a/k/a TERRANCE PRESS JOHNSON JR.;
                  DEANTE EDWARDS, a/k/a TAY; and
                    ANTHONY WADE, a/k/a BLUE;

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

and Title 28, United States Code, Section 2461(c), all firearms and ammunition involved

in the commission of the offenses, including, but not limited to:

   x One Diamondback Firearms, Model DB15PCB7, AR-15 Semi-Automatic pistol,
     Serial Number DB1918287;

   x One Glock USA, Model 43, 9mm pistol, Serial Number ADFE986;

   x One Ruger, Model P90, .45 caliber pistol, Serial Number 660-29995;

   x One Sig Sauer, Model P365, 9mm caliber pistol, Serial Number 66A021442;

   x One Mossberg, Model 500C, 20-gauge shotgun with pistol grip, Serial Number
     L219959;

   x One Smith and Wesson, Model M&P Bodyguard, 380 caliber pistol, Serial
     Number KBP3731;

   x One Savage Arms, Model Mark II, .22 caliber rifle, Serial Number: 2112032.

                                          A TRUE BILL:

                                          /s/ Foreperson
                                          Foreperson
/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney
DMD/LC/vt
                                             30
